DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hingidly attached lid (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of, “said lid is hingedly attached to said storage container” is new matter. There is no support for this limitation. Where in the disclosure is there support for a lid that is hingidly attached?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craftsman Chainsaw Chains (Lowes.com Sep 27, 2018), here after “Craftsman” in view of Shimano chain (Ask a Mechanic:Understanding Shimano’s Chain Nomenclature, Sep 30, 2015, https://www.youtube.com/watch?v=G2ewxLBg4pA.),here after “Shimano”.


    PNG
    media_image1.png
    635
    705
    media_image1.png
    Greyscale

In re claim 1: Craftsman discloses a storage container and a chainsaw chain free of a bar of a chainsaw stored in said storage container, said storage container and chainsaw chain comprising:, wherein said storage container having a first side wall and a second side wall defining a chamber having a width, a length, and a height, wherein said container defines an opening into said chamber extending between said first side wall and said second side wall ; wherein said chainsaw chain free of the bar of the chainsaw comprises a plurality of chainsaw chain links each of said plurality of chainsaw chain links having a width and a length, wherein said plurality of chainsaw chain links are connected in an endless loop, wherein said width of said plurality of said chainsaw chain links is defined by a first face of each of said plurality of chainsaw chain links and a second face of each of said plurality of chainsaw chain links, wherein said chainsaw chain is configured for position on the bar of a chainsaw; wherein said chamber is configured to planarly stack said chainsaw chain free of the bar of the chainsaw in said chamber between an interior surface of said first side wall and an interior surface of said second side wall by sliding the chainsaw chain into the opening and into the PAGE - 3Application Number: 16/943,777chamber such that said first face of said plurality of chainsaw chain links and said second face of said plurality of chainsaw chain links are positioned in a plane (plane created by the chainsaw chain itself) between said interior surface of said first side wall and said interior surface of said second side wall and said first face of said plurality of chainsaw chain links and said second face of said plurality of chainsaw chain links; and wherein said chainsaw chain is positioned within said container in a planarly stacked arrangement such that said chain has been stacked upon itself with said chainsaw chain links are positioned in said plane between said interior surface of said first side wall and said interior surface of said second side wall and said first face of said plurality so as to be vertically stacked (see Craftsman figure above).  
Craftsman discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shimano:

    PNG
    media_image2.png
    522
    796
    media_image2.png
    Greyscale

	Shimano teaches the provision of a storage container and a chain with a plurality of chain links stored in said storage container, said storage container and chain comprising:, wherein said storage container having a first side wall and a second side wall defining a chamber having a width, a length, and a height, wherein said container defines an opening into said chamber extending between said first side wall and said second side wall, wherein said plurality of chain links are prevented from stacking in a second plane and becoming tangled (the thickness of the storage container is a little larger than the thickness of the chain preventing any tangling), with this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the storage container of Craftsman with a thickness and length as taught by Shimano in order to prevent tangling of the chain during storage (see the Shimano figure directly above). Furthermore, "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).	
In re claim 2: said width of said chainsaw chain is 5/16 inches.
Craftsman discloses the general conditions of the claimed invention except for the express disclosure of a width of 5/16.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a width of 5/16 since this was a known width for chains and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 4:said container comprises a lid attached to said opening (see Craftsman figure above).    
In re claim 3: said container is configured to attach to additional containers, wherein said additional containers are configured to store additional chainsaw chains, (see Craftsman figure above). Craftsman storage container includes a hanger hole which is configured to receive an object, such as a string, that can attach multiple boxes together for storage.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Craftsman does not disclose said storage container comprises a plurality of containers attached together, however Official notice is taken that multi-pack storage containers was notoriously well known in the art at the time the invention was effectively filed.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Craftsman storage container with this well-known technique in order to allow a consumer to buy multiple items at the same time allowing for a discount.
In re claim 5: said container comprises a plastic material (see Craftsman figure above).    
In re claim 6: said container comprises a metal material.  
Craftsman discloses the claimed invention except for the material being metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the plastic material with a metal material in order to prevent a sharp chain from destroying the container and injuring a user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 7: Craftsman inherently discloses a method of storing a chainsaw chain, said method comprising the following steps: the step of providing a chainsaw chain free of a bar of a chainsaw, wherein said chainsaw chain comprises a plurality of chainsaw chain links and is configured for positioning on the bar of a chainsaw, wherein said chainsaw chain defines a width between a first face of each of said plurality of chainsaw chain links and a second face of each of said plurality of said chainsaw chain links; the step of providing a container, said container having a first side wall and a second side wall defining a chamber having a width, a length, and a height, wherein said container defines an opening to said chamber, wherein said chamber is configured to fit said width of said chainsaw chain such that said chainsaw chain free of the bar of a chainsaw folds and stacks; inherently, the step of inserting said width of said chainsaw chain free of the bar of a chainsaw into said chamber through said opening, such that said width of said chainsaw chain is secured in said chamber in a plane between said first side wall and said second side wall (see Craftsman figure above).  
Craftsman discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shimano:
Shimano inherently teaches the provision of a method of storing a chain to prevent said chain from tangling, said method comprising the following steps: the step of providing a chain, wherein said chain comprises a plurality of chain links, wherein said chain defines a width between a first face of each of said plurality of chain links and a second face of each of said plurality of said chain links; the step of providing a container, said container having a first side wall and a second side wall defining a chamber having a width, a length, and a height, wherein said container defines an opening to said chamber, wherein said chamber is configured to fit said width of said chain such that said chain folds and stacks; the step of inserting said width of said chain into said chamber through said opening, such that said width of said chain is secured in said chamber in a plane between said first side wall and said second side wall, such that said chain planarly stacks and said chamber prevents said chain from stacking in a second plane (the thickness of the storage container is a little larger than the thickness of the chain preventing any tangling), with this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the storage container of Craftsman with a thickness and length as taught by Shimano in order to prevent tangling of the chain during storage (see the Shimano figure directly above). Furthermore, "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).	
In re claim 8: said container is a box (see Craftsman figure or Shimano figure above).    
In re claim 9: said container comprises a plastic material (see Craftsman figure above).    
In re claim 10: said container comprises a metal material.  Craftsman discloses the claimed invention except for the material being metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the plastic material with a metal material in order to prevent a sharp chain from destroying the container and injuring a user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 12: said width of said chamber is approximately 5/16 inches. Craftsman discloses the general conditions of the claimed invention except for the express disclosure of a width of 5/16.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a width of 5/16 since this was a known width for chains and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 13: said container comprises a lid configured to attach to said opening (see Craftsman figure above).    
In re claim 14: Craftsman inherently discloses a method of storing a chainsaw chain, said method comprising the following steps: the step of providing a chainsaw chain free of a bar of a chain, wherein said chainsaw chain comprises a plurality of chainsaw chain links, wherein said chainsaw chain defines a width between a first face of a chainsaw chain link and a second face of said chainsaw chain link the step of providing a box, said box having a height, a length, and a width, said box defining an opening, said opening spanning approximately said width, wherein said opening further comprises a chamber, said chamber having opposing internal walls, wherein said chamber is configured to secure said width of said chainsaw chain; the step of inserting said chainsaw chain into said chamber through said opening, such that said width of said chainsaw chain is secured in said chamber between said opposing internal walls (see Craftsman figure above).  
Craftsman discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shimano:
Shimano inherently teaches the provision of a method of storing a chain to prevent said chain from tangling, said method comprising the following steps: the step of providing a chain, wherein said chain comprises a plurality of chain links, wherein said chain defines a width between a first face of a chain link and a second face of said chain link the step of providing a box, said box having a height, a length, and a width, said box defining an opening, said opening spanning approximately said width, wherein said opening further comprises a chamber, said chamber having opposing internal walls, said chamber spanning approximately said width, wherein said chamber is configured to secure said width of said chain; the step of inserting said chain into said chamber through said opening, such that said width of said chain is secured in said chamber between said opposing internal walls such that said chain planarly stacks and said chamber prevents said chain from stacking in a second plane  (the thickness of the storage container is a little larger than the thickness of the chain preventing any tangling), with this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the storage container of Craftsman with a thickness and length as taught by Shimano in order to prevent tangling of the chain during storage (see the Shimano figure directly above). Furthermore, "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).	  
In re claim 15: said box is configured to attach additional boxes, wherein said additional boxes are configured for storing additional chainsaw chains (see Craftsman figure above). Craftsman storage box includes a hanger hole which is configured to receive an object, such as a string that can attach multiple boxes together for storage.    
In re claim 16:aid chainsaw chain width is 5/16 inches. Craftsman discloses the general conditions of the claimed invention except for the express disclosure of a width of 5/16.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a width of 5/16 since this was a known width for chains and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
In re claim 17: said box comprises a plastic material (see Craftsman figure above).   
In re claim 18: said box comprises a metal material. Craftsman discloses the claimed invention except for the material being metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the plastic material with a metal material in order to prevent a sharp chain from destroying the container and injuring a user.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 19: said box comprises a lid configured to attach to said opening (see Craftsman figure above).      
In re claim 20: said lid is hingedly attached to said storage container, the box of Shimano teaches the provision of a hinged lid, as can be seen in Shimano. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lid of Craftsman with a hinged lid as taught by Shimano in order to prevent the loss of the lid .     

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craftsman Chainsaw Chains (Lowes.com Sep 27, 2018), here after “Craftsman” in view of Shimano chain (Ask a Mechanic:Understanding Shimano’s Chain Nomenclature, Sep 30, 2015, https://www.youtube.com/watch?v=G2ewxLBg4pA.),here after “Shimano”.
Craftsman in view of Shimano teaches the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Fischer et al.:
In re claim 11: Fischer teaches the provision of a container is configured to attach to additional containers, wherein said additional containers are configured to store additional items, wherein said method comprises the step of attaching said container to additional containers in order to allow a consumer to buy multiple items at the same time allowing for a discount (see figures 2 and 4) With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively foiled to use the teaching of Fischer to provide a multi-pack of chainsaw chains for the reasons discussed above.  

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The applied prior art made of record:

    PNG
    media_image3.png
    158
    745
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    908
    714
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735